Citation Nr: 1101418	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
rectum, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to April 1977, 
with over one year and five months of prior active service.
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for adenocarcinoma of the 
rectum.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The Veteran alleges that his adenocarcinoma of the rectum is 
etiologically related to his exposure to herbicides during his 
military service in the Republic of Vietnam.  The Board notes 
that the Veteran served in the Republic of Vietnam from December 
3, 1964 to December 2, 1965.

The service treatment records reflect that the Veteran sought 
treatment in March 1975 for "gas pain" in the lower abdomen of 
2 to 3 days duration.  In September 1975, he complained of having 
had sharp lower abdominal pains for 2 days.  He reported nausea, 
one episode of vomiting, and diarrhea.

The post-service treatment records show that in October 1993, the 
Veteran underwent an end-sigmoid colostomy and mucous fistula for 
colonic obstruction.  A February 1994 radiology consultation 
report revealed the presence of a few scattered diverticula noted 
in the proximal colon.  In March 1994, he underwent an 
adhesiolysis by necessity, resection of rectosigmoid, and 
colostomy takedown.  In May 2004, the Veteran was found to have a 
complete obstruction of the bowel which spontaneously resolved 
after oral contrast load.  He was diagnosed with adenocarcinoma 
of the rectum in August 2006.

In the November 2008 VA Form 9, the Veteran asserted that his 
treatment records from Dewitt Army Hospital, at Fort Belvoir, 
Virginia, will show that he began having stomach trouble in 1980.  
The Veteran contends that these stomach problems resulted in the 
development of colorectal cancer.  He also stated that the 
surgeon who performed his 1993 diverting colostomy stated that he 
had suffered a medical emergency as a result of an exposure to 
Agent Orange while serving in Vietnam.  The Veteran related that 
he continued to have pain in the stomach after his March 1994 
operation.  The Veteran stated that the civilian oncologist who 
rendered the diagnosis of rectal cancer had noted in his 
treatment records that Agent Orange was the probable cause of the 
Veteran's cancer.  The Veteran also indicated that there has been 
no history of cancer in his family for at least two generations.

The Board notes that in July 2009, the National Academy of 
Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" 
(Update 2008).  The Secretary, based upon Update 2008 and prior 
NAS reports, has concluded that a presumption of service 
connection based on exposure to herbicides in the Republic of 
Vietnam is not warranted for colorectal cancer (including small 
intestine and anus).  See 75 Fed. Reg. 32540 (June 8, 2010).

The Board observes that the Veteran has not been provided with a 
VA examination with regards to his rectal cancer claim.  In light 
of the above, the Board finds that the Veteran should be afforded 
a VA examination to obtain an opinion concerning the relationship 
between the current adenocarcinoma of the rectum and active 
service, including the Veteran's complaints of abdominal pain 
during service and Agent Orange exposure therein.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); 
and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating 
that VA's duty to assist veterans, pursuant to the VCAA, includes 
the duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).

Since the Board has determined that an examination is necessary 
in the instant case, the Veteran is hereby informed that 38 
C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.

Additionally, as noted above, the Veteran has reported that his 
treatment records from Dewitt Army Hospital, at Fort Belvoir, 
Virginia, will show that he began having stomach trouble in 1980.  
However, the earliest treatment records in the claims file from 
this facility are dated in October 1993.  The Veteran also 
indicated that the surgeon who performed his 1993 diverting 
colostomy related his emergency condition to exposure to Agent 
Orange and that the civilian oncologist who diagnosed his rectal 
cancer had noted in his treatment records that Agent Orange was 
the probable cause of the Veteran's cancer.  However, no such 
opinions are contained in the claims file.  Thus, after obtaining 
any necessary release from the Veteran, the records of any such 
treatment and opinions identified by the Veteran should be 
requested.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ask the Veteran to provide the names and 
addresses of all medical care providers who 
have treated him for gastrointestinal 
symptoms or opined on the etiology of his 
current adenocarcinoma of the rectum, 
including the Dewitt Army Hospital, at Fort 
Belvoir, Virginia.  After securing any 
necessary release, the RO/AMC should obtain 
any records identified by the Veteran which 
are not duplicates of those already contained 
in the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA intestine examination by a physician 
to determine the nature of the Veteran's 
adenocarcinoma of the rectum and to obtain an 
opinion as to its possible relationship to 
active service.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran's 
adenocarcinoma of the rectum arose during 
service or is related to the gastrointestinal 
complaints noted therein, or is otherwise 
related to service to include exposure to 
Agent Orange.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



